Citation Nr: 0732265	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  06-17 870	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
spine.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for Dupuytren's 
contracture, claimed as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1965 to January 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from May, 
September, and December 2005 rating decisions by the 
Cleveland RO.  In July 2007, a Travel Board hearing was held 
before the undersigned; a transcript of this hearing is of 
record.

The matters of entitlement to service connection for right 
ear hearing loss, peripheral neuropathy, and Dupuytren's 
contracture are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDING OF FACT

A disability of the spine was not manifested in service; 
arthritis of the spine was not manifested in the first 
postservice years; and there is no competent evidence of a 
nexus between the veteran's current arthritis of the spine 
and his service. 


CONCLUSION OF LAW

Service connection for arthritis of the spine is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include the rating assigned and the effective 
date of award).  

September 2004, November 2004, and January 2005 letters 
(prior to the decision on appeal) informed the veteran of the 
evidence and information necessary to substantiate the 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  He was also advised to submit evidence in his 
possession.  March 2006 correspondence provided notice 
regarding disability ratings and effective dates of awards.  
See Dingess, supra. 
Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As there 
is no evidence of a spine disability in service or in the 
first postservice year and no competent evidence suggesting a 
nexus between the veteran's arthritis of the spine and his 
service, an examination for an opinion as to a possible nexus 
between such disability and the veteran's military service is 
not necessary.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512 (2004).  He has not identified any pertinent 
records that are outstanding.  Evidentiary development is 
complete to the extent possible.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).   

II. Factual Background

No pertinent abnormalities were found on the veteran's 
service enlistment examination.  In September 1968, he 
arrived at the emergency room by ambulance and on a 
stretcher.  He reported that he had fallen down stairs.  
There was a one-inch superficial laceration on his forehead, 
and he denied any other symptoms or injuries.  He was 
belligerent and disrespectful at the time, offering to fight 
several corpsmen.  No alcohol was detected on his breath and 
an examination revealed no other injuries.  Further service 
medical records, including his service separation examination 
report, are silent for any spine complaints, findings, or 
diagnosis.

An August 2004 VA consultation report indicates that the 
veteran reported that he had been thrown through a windshield 
in service, which resulted in a neck injury.  He also 
reported an injury to "the small of the back" in an 
industrial setting when he was in his 20's.  In September 
2004, he complained of chronic low back pain.  Spine x-rays 
revealed degenerative arthritis throughout the spine.  A 
January 2005 record indicates that x-rays revealed 
osteoarthritis in the cervical, thoracic, and lumbar spine.

At a July 2007 Travel Board hearing, the veteran testified 
that his neck and back problems began in the early 1970s; x-
rays were taken and doctors told him he had arthritis.  He 
stated that when he was in the service he was playing poker 
in the sergeant's room and that they had been drinking.  The 
room was on the second floor and when he received a phone 
call he left to take the call.  The floor was well waxed and 
slippery, which caused him to slip and fall over a railing 
down to the lower level, and hit his head on the bottom step.  
He did not remember much after that, but he did recall that 
an MP hit him with a night stick and that they thought he was 
delusional.  The veteran also stated that a month prior to 
this incident he was in a car accident in which he went 
through the windshield.  He testified that doctors told him 
that the type of arthritis he had was more than likely from 
some sort of incident.  He said he never went back to sick 
bay regarding his back even though he had pain, and he was 
not given a separation examination.  He indicated that he was 
young at the time and that when you were in the Marine Corps 
you did not go to sick bay just because you were in pain.  He 
said that the private hospital where he was seen did not have 
his x-rays showing arthritis from the early 1970s, and that 
the earliest evidence he had was in 2004.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

Certain chronic diseases (including arthritis) may be service 
connected on a presumptive basis if they are manifest to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The record does not contain any competent evidence that a 
spine disability, and specifically degenerative 
arthritis/osteoarthritis was manifested in service or in the 
veteran's first postservice year.  Consequently, service 
connection for such disability on the basis that it was first 
manifested in service, and persisted, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

The record clearly shows that the veteran has a current spine 
disability, as it notes diagnoses of degenerative arthritis 
and osteoarthritis of all three spine segments (cervical, 
thoracic, and lumbar).  However, there is no objective 
evidence of such disability until 2004, more than thirty 
years postservice.  Notably, a lengthy time interval between 
service and the earliest postservice documentation of 
complaints or findings of a disability for which service 
connection is sought (here, nearly twenty years) is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 
2000).  

Service connection may still be established by competent 
(medical) evidence that links the veteran's arthritis of the 
spine to an event, injury, or disease in service.  The 
veteran has alleged that his spine disability is a residual 
of injuries in service that resulted when he went through a 
windshield and fell from a second story railing.  His 
accounts of these incidents are not credible because they are 
inconsistent with/unsupported by the record.  There is no 
record of a car accident in service or of any treatment for 
injuries around the time the veteran stated the car accident 
occurred.  While service medical records do corroborate that 
he fell in service, they reflect that he fell down some 
stairs rather than over a second story railing.  Regarding 
this incident, the veteran testified he had been drinking; 
however, when he was seen in the emergency room no alcohol 
was detected on his breath, and the only injury from the fall 
reported was a superficial laceration to the forehead.  There 
were no complaints or findings related to back injury or back 
pain.  The veteran's explanation that he had substantial back 
pain but did not report it because that was not done in the 
Marine Corps does not ring true.  His service medical records 
show, to the contrary, that he sought treatment on several 
occasions for minor complaints of pain, a head cold, and 
other problems.  Thus, it seems unlikely that the veteran 
would not complain of or seek treatment for his spine pain 
when there is no shortage of complaints or treatment 
documented in his record for other ailments.  

While the veteran has testified that a doctor advised him 
that his arthritis of the spine was related to a prior 
injury, such opinion is not of record, and the veteran has 
not indicated that the doctor reduced it to writing.  
Furthermore, the veteran has not indicated that the doctor 
related the current spine arthritis specifically to an injury 
in service.  There is no competent (medical) evidence that 
suggests the veteran's current arthritis might otherwise be 
service-related.  

Since there is no competent evidence of (or suggesting) a 
nexus between the veteran's current arthritis of the spine 
and his service, a preponderance of the evidence is against 
this claim.  The veteran's own belief that his arthritis of 
the spine is related to his service/injury therein is not 
competent evidence.  Because he is a layperson, he is not 
competent to establish nexus by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).


ORDER

Service connection for arthritis of the spine is denied.


REMAND

Additional examinations and opinions are needed with respect 
to the remaining three issues on appeal.  On August 2005 VA 
audiological evaluation, the examiner reviewed the claims 
file and opined that the veteran's left ear hearing loss was 
related to numerous mentions of ear pathology and ear 
infections in service (which subsequently led to the award of 
service connection for left ear hearing loss), but that his 
right ear hearing loss was more likely due to presbycusis.  
The examiner provided no rationale as to why the etiologies 
for hearing loss of the two ears would differ.  Service 
medical records show that hearing tests in service were 
normal for both ears.  The veteran had multiple complaints of 
bilateral ear pain and pressure in service.  In November 
1966, fluid was found in both ears and the right ear drum was 
retracted.  In December 1966, PE tubes were inserted into 
both ears and, in January 1967, he had possible fluid behind 
the right tympanic membrane.  In light of the similarities in 
complaints, findings, and treatment for both ears and the 
fact that the veteran's right ear hearing loss meets the 
criteria for disability, an examination for an opinion that 
includes an explanation of the underlying rationale is 
necessary.

Regarding peripheral neuropathy of the upper extremities, 
there is conflicting evidence as to whether the veteran has a 
diagnosis of such disability.  On August 2005 VA examination, 
there was no diagnosis of upper extremity peripheral 
neuropathy (and hence no opinion regarding the etiology of 
such disability).  2004 VA treatment records make reference 
to decreased sensation in both hands, numbness in the hands 
and arms, and neuropathy of the hands.  It does not appear 
that appropriate diagnostic studies were performed in 
conjunction with the examination to determine whether the 
veteran does have peripheral neuropathy of the upper 
extremities.  Consequently, another examination is needed.  

The August 2005 VA examiner also evaluated the veteran for 
Dupuytren's contracture and was asked to provide an opinion 
regarding its etiology.  After examination of the veteran and 
review of the claims file, a nurse practitioner stated that 
she could not resolve without resort to mere speculation the 
question of whether the veteran's Dupuytren's was related to 
his diabetes mellitus.  She noted that the veteran had a ten 
year history of diabetes mellitus and heavy alcohol use.  

The veteran disputes that he has a drinking problem.  In July 
2007, he testified that when he first went to VA for a 
physical and was asked if he drank alcohol, he laughed and 
responded jokingly that he drank until his lips got numb, and 
that it was thus entered in his record.  He stated that after 
that neurology and pain management clinics would not see him 
because he had been found to have a drinking problem.  He 
indicated that even though he was only an occasional drinker, 
he was labeled as an excessive drinker.  He stated that he 
may have a glass of wine or cocktail with dinner, but that he 
has had no more two drinks during any one week period and 
that he could not drink more because of the medication he was 
taking.  VA treatment records reveal that his statement 
regarding drinking until his lips get numb was noted in his 
record; that such statement was repeated in several other 
records since then; that his active problem list included 
alcohol dependence; and that neurology and the pain clinics 
refused to see him unless he stopped drinking alcohol.  The 
record also contains indications that the veteran's drinking 
may not be excessive as reported.  Private medical records 
note that he had diabetes mellitus diagnosed in November 
1998.  A chart that began that same month included a list of 
concurrent conditions.  Smoking (history of) and nephropathy 
were checked off, but alcohol abuse was not.  Notably, this 
information was recorded long before the veteran filed a 
claim.  A December 2004 VA record indicates that he reported 
drinking only one martini during the prior week.  

Alcoholism and diabetes are both risk factors for Dupuytren's 
contracture.  Consequently, the veteran's history of alcohol 
use is an important consideration in determining the etiology 
of his disability.  Since the veteran contests being 
characterized as a heavy drinker and there is evidence, at 
least in 1998, that he did not have a drinking problem, 
another examination to determine the likely etiology of his 
Dupuytren's contracture is necessary.

The veteran testified that he was told by doctors at the 
Cleveland Clinic that his Dupuytren's contracture was most 
likely due to diabetes and that other risk factors were 
epilepsy, liver disease, and alcoholism.  In November 2004, 
the RO sought Cleveland Clinic records, but received no 
response.  VA is obligated to make another request, and if 
there is no response, the veteran should be notified.  He is 
advised that information in these records may be pertinent to 
his claims, and that ultimately it is his responsibility to 
ensure that they are received.  [He should also be advised 
that under 38 C.F.R. § 3.158(a), where evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.

The veteran seeks service connection for peripheral 
neuropathy and Dupuytren's contracture on a secondary basis 
under 38 C.F.R. § 3.310.  September 2004, November 2004, and 
January 2005 correspondence failed to provide him notice of 
what evidence is needed to establish secondary service 
connection (to include the recent revisions of governing 
regulation).  This deficiency can be corrected on remand.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be provided notice 
of the evidence needed to establish 
secondary service connection under the 
provisions of 38 C.F.R. § 3.310 (to 
include the recent revisions to that 
regulation).  He should be afforded 
opportunity to respond.

2.  With the veteran's cooperation (i.e., 
in providing any necessary releases), the 
RO should secure complete copies of all 
records of treatment/evaluations he 
received from the Cleveland Clinic for 
the disabilities at issue.  

3.  The RO should then arrange for the 
veteran to be examined by appropriate 
physicians to ascertain presence and 
likely etiology of the claimed 
disabilities, i.e., right ear hearing 
loss, peripheral neuropathy of the upper 
extremities, and Dupuytren's contracture.  
The veteran's claims file must be 
reviewed by the examiners in conjunction 
with the examinations, and all findings 
should be reported in detail.

a.  Regarding right ear hearing loss, the 
examiner should opine whether the 
veteran's right ear hearing loss is, at 
least as likely as not (i.e., a 50 % or 
better probability), related to his 
service, to include complaints and 
treatment for right ear pathology, 
insertion/removal of a PE tube, and noise 
exposure therein.  The examiner should 
explain the rationale for any opinion 
given.

b.  The veteran should also be examined 
(to include any diagnostic studies deemed 
necessary) to determine whether he has 
peripheral neuropathy of the upper 
extremities, and if so whether such 
disability was, at least as likely as 
not, caused or aggravated by his service 
connected diabetes.  If it is determined 
that the veteran has peripheral 
neuropathy of the upper extremities that 
was not caused, but was aggravated, by 
his diabetes, the examiner should further 
opine regarding the extent of the 
peripheral neuropathy which is 
attributable to such aggravation.

c.  Regarding Dupuytren's contracture, 
the examining appropriate physician 
should opine whether such disability at 
least as likely as not was caused by or 
aggravated by the veteran's service 
connected diabetes.  The examiner must 
explain the rationale for the opinion 
given, and should include a discussion of 
the risk factors for Dupuytren's 
contracture.  

4.  The RO should then re-adjudicate 
these claims.  If any remains denied, the 
RO should issue an appropriate SSOC and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


